Citation Nr: 0936150	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, known as the Tiger Team, which denied the 
claims.  The RO in Boston, Massachusetts, has jurisdiction of 
the claims.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in March 2009.  A 
transcript of the hearing is of record.  

In his March 2007 VA Form 9, the Veteran includes a 
discussion of his right shoulder, for which entitlement to 
service connection had been denied in the December 2005 
rating decision.  The Board notes that the March 2007 
correspondence is not a timely notice of disagreement.  The 
Veteran's representative raised the issue of the Veteran's 
right shoulder during the March 2009 hearing.  Review of the 
claims folder does not reveal that the RO has acknowledged 
this claim to reopen.  As such, the Board REFERS the issue to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), are 
met.  

The Veteran, who served as a hospital corpsman in the Coast 
Guard, contends that he has disorders of his back and 
bilateral knees as a result of service.  He asserts that his 
knees were injured as a result of jogging and that he injured 
his back while helping to pull something heavy.  The Veteran 
reports seeking treatment for both problems during service 
and indicates that he also received physical therapy for his 
knees.  He contends that he had symptoms involving his back 
and knees from the time of his discharge in 1988 until he 
sought VA treatment in 2002, and that he was treated 
privately for these symptoms.  See July 2006 notice of 
disagreement; March 2007 VA Form 9; March 2009 transcript.  
The Veteran is competent to makes these assertions.  See 38 
C.F.R. § 3.159(a)(2) (2008); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (lay evidence is acceptable to prove 
the occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board finds that based on the evidence as a whole, a 
medical examination is necessary for the purpose of obtaining 
an opinion as to whether any current diagnosed back and/or 
bilateral knee disorder is related to service.  Any recent VA 
treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records related to any 
treatment the Veteran has received for 
his knees and back from the VA Medical 
Center in Boston, Massachusetts, dated 
since October 2005.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
disorders of the back and right and left 
knees and provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current back or knee 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  A rationale for any 
opinion expressed should be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

